Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 1 of 48 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 SOUND VIEW INNOVATIONS, LLC,                   )
                                                )
                       Plaintiff,               )
                                                )
               v.                               ) C.A. No. ___________
                                                )
 AMC NETWORKS, INC., AMC                        ) JURY TRIAL DEMANDED
 PREMIERE LLC, WE TV LLC, SHUDDER               )
 LLC, SUNDANCETV LLC, DIGITAL                   )
 STORE LLC, IFC IN THEATERS LLC,                )
 AND IFC TV LLC,

                       Defendants.



                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sound View Innovations, LLC (“Sound View”), for its Complaint for Patent

Infringement against AMC Networks, Inc. (“AMC Networks”), AMC Premiere LLC (“AMC

Premiere”), WE tv LLC (“WE tv”), Shudder LLC (“Shudder”), SundanceTV LLC

(“SundanceTV”), Digital Store LLC (“Digital Store”), IFC In Theaters LLC (“IFC Films”), and

IFC TV LLC (“IFC TV”) (collectively “AMC”), alleges as follows:

                                     INTRODUCTION

       1.     Sound View is an intellectual property licensing company with a patent portfolio

including more than 550 active and pending patents worldwide, approximately 350 of which are

active U.S. Patents. Those patents were developed by researchers at Alcatel Lucent (“Lucent”)

and its predecessors. Lucent was home to the world-renowned Bell Laboratories, which has a long

and storied history of innovation. Researchers at Lucent’s Bell Laboratories developed a wide

variety of key innovations that have greatly enhanced the capabilities and utility of computer

systems and networks. This has resulted in benefits such as better and more efficient computer


                                              1
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 2 of 48 PageID #: 2




networking, computer security, and user experiences.

          2.   Patents enjoy the same fundamental protections as real property. Sound View, like

any property owner, is entitled to insist that others respect its property and to demand compensation

from those who take that property for their own use. AMC has used, and continues to use, Sound

View’s patents without authorization. Moreover, despite Sound View’s repeated attempts to

negotiate, AMC refuses to take a license though it continues to use Sound View’s property.

                                    NATURE OF THE CASE

          3.   This action arises under 35 U.S.C. § 271 for Defendants’ infringement of Sound

View’s United States Patent Nos. 5,806,062 (the “ʼ062 patent”), 6,708,213 (the “ʼ213 patent”),

6,757,796 (the “ʼ796 patent”), and 9,462,074 (the “ʼ074 patent”) (collectively the “Patents-In-

Suit”).

                                         THE PARTIES

          4.   Plaintiff Sound View is a Delaware limited liability company with its principal

place of business at 2001 Route 46, Waterview Plaza, Suite 310, Parsippany, New Jersey 07054.

          5.   On information and belief, Defendant AMC Networks is a Delaware corporation,

with its principal place of business at 11 Penn Plaza, New York, New York 10001. AMC Networks

may be served with process by serving its registered agent, Corporation Service Company, 251

Little Falls Drive, Wilmington, Delaware 19808. AMC Networks has numerous subsidiaries,

including AMC Networks, AMC Premiere, WE tv, Shudder, SundanceTV, Digital Store, IFC

Films, and IFC TV.

          6.   On information and belief, Defendant AMC Premiere is a Delaware limited liability

company, with its principal place of business at 11 Penn Plaza, New York, New York 10001.

AMC Premiere may be served with process by serving its registered agent, Corporation Service

Company, 251 Little Falls Drive, Wilmington, Delaware 19808. AMC Networks owns and


                                                 2
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 3 of 48 PageID #: 3




operates AMC Premiere. AMC Premiere operates a subscription multimedia streaming service

called AMC Premiere.

       7.     On information and belief, Defendant WE tv is a Delaware limited liability

company, with its principal place of business at 11 Penn Plaza, New York, New York 10001. WE

tv may be served with process by serving its registered agent, Corporation Service Company, 251

Little Falls Drive, Wilmington, Delaware 19808. We tv is a wholly owned subsidiary of AMC

Networks. WE tv purports to control the website www.wetv.com, which offers multimedia

streaming content live and on demand.

       8.     On information and belief, Defendant Shudder is a Delaware limited liability

company, with its principal place of business at 11 Penn Plaza, New York, New York 10001.

Shudder may be served with process by serving its registered agent, Corporation Service

Company, 251 Little Falls Drive, Wilmington, Delaware 19808. AMC Networks owns and

operates Shudder. Shudder operates the website www.shudder.com and the Shudder subscription

multimedia streaming service.

       9.     On information and belief, Defendant SundanceTV is a Delaware limited liability

company, with its principal place of business at 11 Penn Plaza, New York, New York 10001.

SundanceTV may be served with process by serving its registered agent, Corporation Service

Company, 251 Little Falls Drive, Wilmington, Delaware 19808. SundanceTV is a wholly owned

subsidiary of AMC Networks. SundanceTV offers live and on demand multimedia streaming via

the website www.sundancetv.com.

       10.    On information and belief, Defendant Digital Store is a Delaware limited liability

company, with its principal place of business at 11 Penn Plaza, New York, New York 10001.

Digital Store may be served with process by serving its registered agent, Corporation Service




                                              3
  Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 4 of 48 PageID #: 4




   Company, 251 Little Falls Drive, Wilmington, Delaware 19808. AMC Networks owns and

   operates Digital Store. Digital Store purports to control the website www.sundancenow.com, and

   operates the subscription digital multimedia streaming service SundanceNow.

           11.     On information and belief, Defendant IFC Films is a Delaware limited liability

   company, with its principal place of business at 11 Penn Plaza, New York, New York 10001. IFC

   Films may be served with process by serving its registered agent, Corporation Service Company,

   251 Little Falls Drive, Wilmington, Delaware 19808. IFC Films is a wholly owned subsidiary of

   AMC Networks. IFC Films purports to control the website www.ifcfilms.com, and provides

   multimedia streaming content from at least three different distribution labels: ILF Films, Sundance

   Selects, and IFC Midnight.

           12.     On information and belief, Defendant IFC TV is a Delaware limited liability

   company, with its principal place of business at 11 Penn Plaza, New York, New York 10001. IFC

   TV may be served with process by serving its registered agent, Corporation Service Company, 251

   Little Falls Drive, Wilmington, Delaware 19808. IFC TV is operated by AMC Networks. IFC

   TV offers live and on demand multimedia streaming content via its website www.ifc.com.

                                     JURISDICTION AND VENUE

           13.     This action arises under the patent laws of the United States, including 35 U.S.C. §

   271 et seq. The jurisdiction of this Court over the subject matter of this action is proper under 28

   U.S.C. §§ 1331 and 1338(a).

        14.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and 1400(b),

at least because each of the defendants resides in this judicial district.

           15.     This Court has personal jurisdiction over each of the defendants because each of

   the defendants, among other things: is incorporated in this judicial district; has placed services

   that practice the claims of the Patents-in-Suit into the stream of commerce with the knowledge, or


                                                      4
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 5 of 48 PageID #: 5




reasonable expectation, that actual or potential users of such services were located within this

judicial district.

                                     THE PATENTS-IN-SUIT

          16.    Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

A.        The ’062 Patent

          17.    The ’062 patent, titled “Data Analysis System Using Virtual Databases,” was duly

and properly issued by the United States Patent and Trademark Office (“USPTO”) on September

8, 1998. A copy of the ’062 patent is attached hereto as Exhibit A.

          18.    Sound View is the owner and assignee of the ’062 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

          19.    The ’062 patent generally relates to customizable data processing applications that

rely on a combination of reusable software operators, such as initial operators, query operators,

terminal operators, and/or external operators, to process source information from a virtual database

in a particular schema, such as HTML or XML, and transform that source information into another

virtual database having the same schema.

          20.    Various types of documents may be stored in a computer system, such as word

processing files, computer programs, HTML documents, financial files, employee files, etc. When

dealing with large or complex files, it is often desirable to analyze or alter the structure and content

of the documents; for example, comparing a first version to a second version, or analyzing

dependency relationships between various sections of computer code.

          21.    In order to aid such analysis, a database may be constructed which contains

information describing the structure of the documents.           Various database queries may be

performed to extract and process information describing the structure of the source documents. A


                                                   5
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 6 of 48 PageID #: 6




collection of source documents, along with an associated database that describes the structure of

the documents, is called a repository.

       22.     To analyze source document information, it is necessary to process information

contained in the repository. A computer program that extracts or converts information from a

repository is called an operator. Thus, an operator receives a source document and/or a database

as input, processes the input, and produces some output. A simple example of an operator is a

program that takes a source document as input and counts the number of occurrences of a particular

word, and outputs a number containing the number of times the particular word occurs. The overall

function of the analysis—in the above example, a count of the number of occurrences of a

particular word—is called an application.

       23.     At the time of the invention of the ’062 patent, in existing repository analysis

systems, operators were designed for single applications. Thus, the user indicated which operator

he/she wished to apply to the repository, and the system processed the repository accordingly. The

user was presented with the output when the processing was finished. Different operators

processed the repository in different manners, but there was no convenient mechanism for

combining the various operators to create new applications. Thus, when a new application was

desired, a new operator would need to be designed from scratch.

       24.     Prior art repository analysis systems generally were closed systems, in that all

operators were applied within the confines of the system, and all database accesses were performed

within the system. For example, a repository analysis system operator may have produced as

output a file containing information about the structure of a computer program. In conventional

closed systems, this output could not be further processed by, for example, an external graphics

program that would format the output in a desired manner. Instead, the output could only be




                                                6
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 7 of 48 PageID #: 7




formatted according to operators that were internal to the repository system. There was no

convenient mechanism to allow the repository analysis system to communicate with operators that

were external to the system.

       25.     The inventors of the ’062 patent solved these discrete computer-based problems by

providing, inter alia, a method for creating data analysis applications using reusable software

operators. For example, query operators receive data in a particular virtual database format,

process the data in the virtual database, and output the results of the processing in another virtual

database that has the same format as the original virtual database. A plurality of query operators

can be combined to customize the processing of the data. In addition, initial operators convert

source information into the virtual database format so that the query operators can analyze the

source data. External operators take an external format as input and create another external format

as output. Also, terminal operators are used to convert a virtual database into an external format.

A user can combine initial, query, terminal, and external operators to create customizable data

processing applications.

       26.     The ’062 Patent is directed to a technical improvement in software technology over

the rigid general purpose data analysis applications and expensive custom applications that existed

in the 1990s. The novel software structure of the claimed inventions enabled users to engineer their

own purpose-built data analysis applications with reusable interoperable software operators.

       27.     Creating data analysis applications using reusable software operators, as described

in the ’062 patent, is particularly useful in that the external format data may be processed in various

ways, thus allowing flexible presentation of the analysis results.

B.     The ʼ213 Patent

       28.      The ’213 patent, titled “Method for Streaming Multimedia Information Over

Public Networks,” was duly and properly issued by the USPTO on March 16, 2004. A copy of


                                                  7
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 8 of 48 PageID #: 8




the ’213 patent is attached hereto as Exhibit B.

       29.     Sound View is the owner and assignee of the ’213 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

       30.     The ’213 patent generally relates to streaming multimedia data (e.g., audio and

video data) over the Internet and other networks, and, more specifically, to methods to improve

caching of streaming multimedia data from a content provider over a network to a client’s

computer.

       31.     At the time of the invention of the ’213 patent, multimedia data could either be

downloaded by the client or streamed over the network to the client. Streaming eliminated the

need for the client to wait for the downloading to complete before watching or listening to the

multimedia data. However, with conventional unicast connections, streaming posed problems to

content providers in that server load increased linearly with the number of clients, to Internet

service providers in that streaming caused network congestion problems, and to clients in that

streaming often resulted in high start-up latency and unpredictable playback quality.

       32.     Conventional caching systems attempted to address network congestion, but these

were unsuitable for streaming multimedia data: (1) video files were typically too large to be cached

in their entirety, so only a few streams could be stored at a cache; (2) breaking video files into

smaller pieces was not feasible because the caching systems would treat different chunks from the

same video object independently; and (3) streaming multimedia has temporal characteristics, like

the transmission rate, while conventional caching was only capable of handling static web objects.

       33.     The inventors of the ’213 patent solved those discrete computer-based problems

and improved upon conventional caching techniques by providing a novel architecture and method

for supporting high quality live and on-demand streaming multimedia on network systems using




                                                   8
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 9 of 48 PageID #: 9




helper servers.

       34.        The techniques described in the ’213 patent advantageously reduce server and

network loads by employing helper servers with dynamic data transfer rate control to overcome

arrival time and range heterogeneity in client requests, thereby improving the quality perceived by

end users making requests for streaming media objects.

       35.        The ʼ213 patent has been recognized with the 2013 Edison Patent Award in

Multimedia Technology for inventing “fundamental concepts and techniques to design content

distribution networks and caching systems originally built for text and images to better support

streaming media over the Internet.” A press release regarding the award is attached as Exhibit C.

C.     The ʼ796 Patent

       36.        The ’796 patent, titled “Method and System for Caching Streaming Live

Broadcasts Transmitted Over a Network,” was duly and properly issued by the USPTO on June

29, 2004. A copy of the ’796 patent is attached hereto as Exhibit D.

       37.        Sound View is the owner and assignee of the ’796 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

       38.        The ’796 patent generally relates to real-time multimedia applications, and more

specifically, to methods for decreasing the playback delay at a client computer of a live streaming

broadcast transmitted over a network.

       39.        At the time of the invention of the ’796 patent, live broadcasting of streaming

multimedia over the Internet (including through movie broadcasts, television, sports, talk and

music radio, business events, seminars, and tutorials) was becoming increasingly popular.

       40.        Streaming data involves sending a continuous transmission of data from the server

to a client. At the client computer, received data is buffered in a cache memory and continuously

processed as soon as, or soon after, being received by the client. The client computer creates a


                                                  9
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 10 of 48 PageID #: 10




 multimedia output from the received multimedia data. The advantage of streaming is that the

 client computer does not have to wait until all data is downloaded from the server before some of

 the data is processed and the multimedia output is created.

         41.     Because multimedia applications involve transferring large amounts of

 information, such systems place a considerable load on the resources of the network, server, and

 client. As more people accessed network-based multimedia applications, there was an increased

 demand for longer, more complicated, more flexible multimedia applications.

         42.     Multicast technology was developed for scaling live broadcasts. However, one

 problem that such technology did not address was that of start-up latency, i.e., the delay between

 the client requesting multimedia playback and the beginning of the playback on the client.

         43.     The techniques described in the ’796 patent solve that discrete computer-based

 problem and improve upon prior caching systems to better support the live broadcasting of

 streaming multimedia over the Internet and other network systems. In particular, the ’796 patent

 provides novel methods for supporting high quality live streaming multimedia broadcasts on a

 network by using helper servers which operate as caching and streaming agents inside the network

 to enhance caching and reduce playback delay without sacrificing perceived playback quality. To

 allow the client’s buffer to be filled faster (and thus allow playback to start faster), a playout history

 buffer is allocated and maintained at the helper server in response to a client request for a particular

 live streaming media broadcast. The playout history buffer operates as a moving window of fixed

 size that advances with the live broadcast stream, storing the last few seconds of the datastream.

 An advantage of utilizing playout history buffers is that as subsequent client requests are received

 at the helper server for a live streaming media broadcast which is currently being stored in a

 previously allocated playout history buffer in response to a former request, each subsequent




                                                    10
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 11 of 48 PageID #: 11




 request can be serviced directly from the playout history buffer thereby reducing start up latency.

 An advantage in streaming data packets to each client is realized by virtue of having some number

 of them pre-stored in the playout history buffer. When a request is received at the helper server,

 the stored packets are immediately available for distribution to the requesting client.

        44.     Servicing subsequent requests from the playout history buffer prevents the need to

 individually service each subsequent request from the content server as a unicast datastream, which

 reduces network congestion by redirecting requests to the helper server. Also, the playout history

 buffer (which may be considered a form of short term dynamic cache) allows the cached data to

 be made immediately available to a requesting client to fill the client’s playout buffer as rapidly as

 possible.

 D.     The ʼ074 Patent

        45.      The ’074 patent, titled “Method and System for Caching Streaming Multimedia on

 the Internet,” was duly and properly issued by the USPTO on October 4, 2016. A copy of the ’074

 patent is attached hereto as Exhibit E.

        46.     Sound View is the owner and assignee of the ’074 patent and holds the right to sue

 for and recover all damages for infringement thereof, including past infringement.

        47.     The ’074 patent generally relates to network systems, and more particularly to

 methods for improving the caching of streaming multimedia data from a content provider over a

 network to a client.

        48.     At the time of the invention of the ’074 patent, broadcasting of streaming

 multimedia over the Internet was becoming increasingly popular.

        49.     Streaming data involves sending a continuous transmission of data from the server

 to a client. The client computer begins to present the information as it arrives, rather than waiting

 for the entire data set to arrive before beginning the presentation of the data. The client computer


                                                  11
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 12 of 48 PageID #: 12




 creates a multimedia output from the received multimedia data. The advantage of streaming is

 that the client computer does not have to wait until all data is downloaded from the server before

 some of the data is processed and the multimedia output is created.

        50.     Problems arose when users began to expect instantaneous streaming data on

 demand, particularly for video data, because streaming multimedia objects were generally

 delivered over the Internet and other data networks via unicast connections. Such architectures

 had many shortcomings, both from the content provider’s and user’s points of view. For content

 providers, such architectures put increased demand on networks and servers, as the server load

 increased linearly with the number of clients. For users, there were often long delays between

 requesting the video content and the time when the video content actually began playing (i.e., high

 start-up latency) and unpredictable playback quality due to network congestion.

        51.     Web caching technology had been implemented on the Internet to reduce network

 load, server load, and high start-up latency. However, caching systems that existed at the time

 were restricted to supporting static web objects such as HTML documents or images, and did not

 adequately support streaming multimedia data such as video and audio streaming multimedia

 objects. While larger objects could be broken into smaller pieces for caching, then-existing

 caching systems would treat different chunks of the same video object independently, rather than

 considering the logical relationship among the various pieces. Also, given the larger size of

 streaming multimedia objects relative to static web objects, streaming multimedia objects did not

 lend themselves to being cached in their entirety, as disk space limitations made it not feasible to

 statically store more than a few complete streaming multimedia objects.

        52.     The ’074 Patent is directed to an improved network architecture for the delivery of

 streaming media over the Internet. As the patent describes, conventional architectures were




                                                 12
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 13 of 48 PageID #: 13




 designed to deliver web objects (like static web pages) to client computers, but were inadequate to

 deliver streaming media (like audio and video), which were larger in size and required delivery to

 the user in a specific order (such as beginning, middle, and end). The claimed inventions solved

 these problems by introducing a new architecture with “helper servers” and specific storage

 replacement policies to ensure efficient storage and delivery of streaming media files to users.

        53.     The techniques described in the ’074 patent solve that discrete computer-based

 problem and improve upon prior caching systems by providing novel methods for supporting high

 quality streaming multimedia on a network that use helper servers that operate as caching and

 streaming agents inside the network. The helper servers implement several methods specifically

 designed to support streaming multimedia, including segmentation of streaming multimedia

 objects into smaller units, cooperation of the helper servers, and novel cache placement and

 replacement policies of the constituent units which make up the streaming multimedia objects.

 The helper servers reduce a content provider’s memory and processing requirements by reducing

 the server load, congestion problems, and high start-up latency.

                                     BACKGROUND FACTS

        54.     On March 21, 2017, Sound View sent a letter to AMC Networks notifying AMC

 of its infringement of the ’213, ’796, and ’074 patents. Sound View identified representative AMC

 features that infringe those patents and explained its intention to allow AMC to continue to use the

 inventions covered in those patents through a license from Sound View. Sound View further

 requested a meeting to discuss the matter in more detail.

        55.     AMC did not respond to Sound View’s March 21, 2017 letter.

        56.     After receiving no response, on September 27, 2017, Sound View sent a follow-up

 letter to AMC Networks in another attempt to initiate the negotiation of a license agreement.

 Sound View also provided further detail regarding AMC’s infringement of the ʼ213, ʼ796, ’062,


                                                 13
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 14 of 48 PageID #: 14




 and ʼ074 patents.

         57.    AMC did not respond to Sound View’s September 27, 2017 letter.

         58.    Still having received no response from AMC, on June 4, 2018, Sound View once

 again wrote to AMC to provide details regarding AMC’s infringement of the ʼ213, ʼ796, and ʼ074

 patents. Furthermore, Sound View explained its unwillingness to allow AMC to continue to

 willfully infringe its patents and that AMC’s failure to engage with Sound View would result in

 litigation.

         59.    On July 23, 2018, counsel for AMC responded to Sound View stating that he had

 not yet reviewed or analyzed Sound View’s materials.

         60.    On July 25, 2018, Sound View responded to AMC’s July 23, 2018 letter by

 expressing willingness to resolve the issues through licensing discussions, but reminding AMC

 that Sound View had provided materials over four months before receiving any correspondence,

 and noting Sound View would enforce its rights through litigation if necessary.

         61.    On October 17, 2018, not having heard from AMC since July 23, 2018, Sound View

 again wrote asking if AMC was ready to engage in discussions.

         62.    On October 23, 2018, counsel for AMC responded requesting a call in the coming

 weeks and expressing interest in learning how AMC would benefit from a Sound View patent

 license.

         63.    Sound View responded to AMC, also on October 23, 2018, expressing its

 willingness to schedule a call, and again explaining that AMC would benefit from a license because

 it was infringing Sound View’s patents.

         64.    AMC provided no further response.

         65.    Despite Sound View’s repeated efforts, AMC has refused to engage in any




                                                14
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 15 of 48 PageID #: 15




 meaningful discussion about reaching a licensing agreement to end its infringement of Sound

 View’s patents. Instead, AMC continues to knowingly, intentionally, and willfully infringe Sound

 View’s patents so as to obtain their significant benefits without paying any compensation to Sound

 View. Sound View thus has no other choice but to seek relief through litigation.

                                    COUNT ONE
                           INFRINGEMENT OF THE ’062 PATENT

           66.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           67.   The ’062 patent is valid and enforceable.

           68.   AMC’s platforms, web pages, and servers, including at least the webpages amc.com

 and amcnetworks.com by AMC Networks, ifc.com by IFC TV, sundancetv.com by SundanceTV,

 wetv.com by WE tv, ifcfilms.com by IFC Films, and sundancenow.com by Digital Store (the

 “AMC DOM Services”), have used the Document Object Model (“DOM”) to create and process

 customizable data analysis and processing applications. The DOM is an application programming

 interface (“API”) that allows documents to be modelled using objects of a variety of data formats,

 including HTML and XML. It defines the logical structure of documents and the way a document

 is accessed and manipulated.

           69.   Using the DOM, the nodes (or objects) of every document are organized in a tree

 structure, called the “DOM tree,” and can be manipulated individually using the DOM methods

 (or operators). With the DOM, programmers can build documents, navigate their structure, and

 add, modify, or delete elements and content. Anything found in an HTML or XML document can

 be manipulated in this way using the DOM, with a few exceptions.

           70.   As an object model, the DOM identifies: (1) the interfaces and objects used to

 represent and manipulate a document; (2) the semantics of these interfaces and objects – including



                                                 15
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 16 of 48 PageID #: 16




 both behavior and attributes of the relationships; and (3) collaborations among these interfaces and

 objects.

        71.     jQuery is a DOM manipulation library that makes it easier to use JavaScript on a

 website by taking more complex code needed to manipulate the DOM and wrapping the code into

 simpler methods that can be called with smaller amounts of JavaScript.

        72.     On information and belief, AMC has used jQuery throughout its products and

 services, including at least the AMC DOM Services.

        73.     AMC has infringed one or more claims of the ’062 patent under 35 U.S.C. § 271(a),

 literally and/or under the doctrine of equivalents, by making, using, selling, and/or offering for

 sale in the United States, and/or importing into the United States, products and/or methods

 encompassed by those claims, including for example, by making, using, selling, offering for sale,

 and/or importing its AMC platforms, web pages, and servers, including for example its web pages

 and servers that use and have used jQuery.

        74.     For example, AMC has infringed claim 14 by using a method for processing

 information comprising the steps of:

                a.      providing a plurality of software operators (such as jQuery methods,

 including, for example, “.removeClass( ),” “.addClass( ),” “.hide( ),” “.show( ),” “.css( ),” and

 “.attr( ),” or another DOM manipulation method) each configured to receive a virtual database

 (such as DOM nodes (or objects) or web pages, describing the structure of a document) having a

 first schema (such as HTML or XML), for processing information contained in said virtual

 database (such as by applying a jQuery method to a node in the DOM tree), and for outputting a

 virtual database having said first schema; and




                                                  16
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 17 of 48 PageID #: 17




                  b.     combining at least two of said software operators to create an application

 (such as that used to construct and serve the AMC DOM Services).

           75.    Sound View has been damaged by AMC’s infringement of the ’062 patent and is

 entitled to recover from AMC the damages sustained by Sound View as a result of AMC’s

 wrongful acts in an amount adequate to compensate Sound View for AMC’s infringement subject

 to proof at trial.

                                     COUNT TWO
                            INFRINGEMENT OF THE ’213 PATENT

           76.    Sound View incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           77.    The ’213 patent is valid and enforceable.

           78.    On September 27, 2017, Sound View informed AMC that its systems and

 applications infringe the ’213 patent. However, AMC has not stopped infringing.

           79.    A content delivery network, also called a content distribution network (CDN), is a

 network of connected computers that delivers internet content, such as streaming video, to end

 users. When a service, such as AMC, uses a CDN, the content comes from an “origin server” and

 is replicated on numerous “edge servers.” When an end user requests particular content, the CDN

 provides the content from an edge server near to the end user. This arrangement has numerous

 benefits, such as: faster response time (lower latency) because the content is served from a nearby

 edge server, instead of a potentially distant origin server; greater throughput because the edge

 server will be less loaded than a single origin server would be; and greater availability because the

 multiplicity of servers allows for a request to be failed over to another server if an edge server

 crashes.

           80.    AMC provides and has provided streaming services, including at least AMC



                                                  17
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 18 of 48 PageID #: 18




 Network’s amc.com, amc.com/livestream, and the AMC App, IFC TV’s ifc.com, SundanceTV’s

 sundancetv.com, WE tv’s wetv.com, IFC Films’s ifcfilms.com, Digital Store’s Sundance Now,

 and Shudder’s Shudder (the “AMC ʼ213 Services”), to allow users to watch streaming video.

 AMC provides streaming video services to its users utilizing content delivery networks, including

 at least Limelight Networks, Inc. (“Limelight”) and Akamai Technologies Inc. (“Akamai”)

 (collectively, “the CDNs”). The AMC ʼ213 Services provide video that is encoded using certain

 protocols, including the HTTP Live Streaming (“HLS”) protocol and the MPEG-DASH protocol.

        81.     HLS is an HTTP-based media streaming communications protocol. It works by

 breaking the overall stream into a sequence of small HTTP-based file downloads; each download

 is one short chunk that is part of an overall potentially unbounded transport stream. As the stream

 is played, the client may select from a number of different alternate chunks containing the same

 material encoded at a variety of data rates.

        82.     MPEG-DASH is an adaptive bitrate streaming technique that enables high quality

 streaming of media content over the Internet delivered from conventional HTTP web servers.

 Similar to HLS, MPEG-DASH works by breaking the content into a sequence of small HTTP-

 based file segments, each segment containing a short interval of playback time of content that is

 potentially many hours in duration, such as a live broadcast of a sports event. The content is made

 available at a variety of different bit rates, with alternative segments encoded at different bit rates

 covering aligned short intervals of playback time.

        83.     The CDNs each support AMC’s delivery of video content to users using MPEG-

 DASH and/or HLS. Moreover, each of the CDNs openly advertises and promotes the use of those

 protocols to deliver video content to users.

        84.     Knowing that each of the CDNs supports the delivery of video content using




                                                   18
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 19 of 48 PageID #: 19




 MPEG-DASH and/or HLS, and directing and controlling such support, AMC delivers video

 streams to its users, including the AMC ʼ213 Services, using at least the CDNs by transcoding

 videos into MPEG-DASH segments with different bit rates, and providing those segments to each

 of the CDNs. The CDNs store those MPEG-DASH segments in caches, and send them to AMC

 users who request to view the video files.

        85.       AMC contracts or has contracted with each of the CDNs, so that when at least

 certain AMC users request a video stream, the request is routed to one of the edge servers of the

 CDNs, which receives the request. The edge server then allocates a local buffer to store portions

 of the stream.

        86.       On information and belief, AMC can and has configured and/or customized aspects

 of the operation of each of the CDNs in delivering content to its users. For example, AMC can

 customize the operation of the Akamai CDN through configuration tools, such as Akamai’s Luna

 Control Center. As a further example, AMC can customize the operation of the Limelight CDN

 through configuration tools, such as Limelight Control.

        87.       At least through contracting with the CDNs and configuring and/or customizing

 aspects of the operation of the CDNs, AMC has knowledge of the operations of the CDNs and the

 steps the CDNs’ systems will perform in order to deliver content to AMC’s users. AMC thus

 knowingly causes and specifically intends for the CDNs to perform those steps, or directs and

 controls the CDNs’ performance of these steps by means of at least its contractual relationship

 with, and by configuring and customizing, the CDNs.

        88.       For example, utilizing Limelight’s CDN requires storing segments in a local buffer

 on an edge server, and at least by entering into a contractual relationship with Limelight, AMC

 knowingly intends for Limelight to do so, or directs and controls Limelight (either implicitly or




                                                  19
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 20 of 48 PageID #: 20




 explicitly) to do so. AMC intends for, or directs, the Limelight edge server to request the MPEG-

 DASH or HLS segments from a datacenter cache, store them in the local buffer, and send them to

 AMC users who view the video. Further, AMC intends for, or directs, the edge server to store data

 in the buffer so that its end users can receive content with a lower latency.

         89.     While the Limelight edge server sends the requested segments to the user, it

 concurrently requests the next few segments in the stream from the datacenter cache or from the

 cache of another server. By doing so, the content can be streamed smoothly without pauses for

 buffering. AMC intends for and contracts with Limelight to deliver content in this manner so that

 its users can receive content without pauses for buffering. AMC and other customers have the

 ability to configure the size of the segments to be fetched in the Limelight system. The Limelight

 CDN, as configured and customized by AMC, also allows AMC users to receive content without

 pauses for buffering by allowing end users to send byte range requests to the edge server.

         90.     While the content is being played back by an MPEG-DASH or HLS client, the

 client automatically selects the next segment to download and play based on current network

 conditions. The streaming server then provides the requested alternate segment, resulting in the

 server adjusting the data rate. AMC intends for and controls the Limelight CDN to adjust the data

 rate by directing, controlling, and/or inducing Limelight to provide the content on its CDN at

 different data rates.

         91.     As a further example, utilizing Akamai’s CDN requires storing segments in a local

 buffer on an edge server, and at least by entering into a contractual relationship with Akamai, AMC

 knowingly intends for Akamai to do so, or directs and controls Akamai (either implicitly or

 explicitly) to do so. AMC intends for, or directs, the Akamai edge server to request the MPEG-

 DASH or HLS segments from a datacenter cache, store them in the local buffer, and send them to




                                                  20
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 21 of 48 PageID #: 21




 AMC users who view the video. Further, AMC intends for, or directs, the edge server to store data

 in the buffer so that its end users can receive content with a lower latency.

         92.     While the Akamai edge server sends the requested segments to the user, it

 concurrently requests the next few segments in the stream from the datacenter cache or from the

 cache of another server. By doing so, the content can be streamed smoothly without pauses for

 buffering. Akamai advertises this process as “pre-fetching.” AMC intends for and contracts with

 Akamai to use pre-fetching so that its users could receive content without pauses for buffering.

 AMC and other customers have the ability to configure the size of the segments to be fetched in

 the Akamai system. The Akamai CDN, as configured and customized by AMC, also allows AMC

 users to receive content without pauses for buffering by allowing end users to send byte range

 requests to the edge server.

         93.     While the content is being played back by an MPEG-DASH or HLS client, the

 client automatically selects the next segment to download and play based on current network

 conditions. The streaming server then provides the requested alternate segment, resulting in the

 server adjusting the data rate. AMC intends for and controls the Akamai CDN to adjust the data

 rate by directing, controlling, and/or inducing Akamai to provide the content on its CDN at

 different data rates.

         94.     AMC directly infringes one or more claims of the ’213 patent (including at least

 claim 16) under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, at least by

 directing and/or controlling at least the performance of the claimed steps by the CDNs to infringe

 the ʼ213 patent to deliver the AMC ’213 Services.

         95.     For example, AMC has directly infringed, and continues to directly infringe, claim

 16 of the ’213 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents,




                                                  21
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 22 of 48 PageID #: 22




 at least by directing and/or controlling Limelight (through at least contracting with Limelight and

 customizing the Limelight CDN) to deliver the AMC ʼ213 Services. For example, AMC has

 directly infringed, and continues to directly infringe, claim 16 of the ’213 patent under 35 U.S.C.

 § 271(a) literally and/or under the doctrine of equivalents, at least by directing and/or controlling

 Limelight (through at least contracting with Limelight and customizing the Limelight CDN) to

 infringe claim 16 by using a method of reducing latency in a network having a content server

 which hosts streaming media (“SM”) objects (such as videos) which comprise a plurality of time-

 ordered segments (such as HLS or MPEG-DASH segments) for distribution over said network

 through a plurality of helpers (“HSs”) (such as Limelight cache or edge servers) to a plurality of

 clients (such as users of the AMC ʼ213 Services). Further:

                a.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to receive a request for

 an SM object from one of said plurality of clients (such as a user of one of the AMC ʼ213 Services

 requesting to watch a hosted video) at one of said plurality of helper servers (such as by directing

 and/or controlling one of the Limelight cache or edge servers to receive such a request from a user

 of one of the AMC ʼ213 Services to watch a hosted video);

                b.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to allocate a buffer at

 one of said plurality of HSs to cache at least a portion of said requested SM object (such as by

 directing and/or controlling Limelight to allocate a local buffer to store portions of the stream as

 HLS or MPEG-DASH segments at the Limelight cache or edge servers);

                c.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to download said




                                                  22
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 23 of 48 PageID #: 23




 portion of said requested SM object to said requesting client, while concurrently retrieving a

 remaining portion of said requested SM object from one of another HS and said content server

 (such as by directing and/or controlling the Limelight cache or edge server to pre-fetch the next

 segment of video content by requesting the next HLS or MPEG-DASH segments in the stream

 from the datacenter cache, and/or by directing and/or controlling the Limelight cache or edge

 server to be capable of receiving a byte range request in order to download a segment of a requested

 video stream to a client while concurrently downloading the next segments from another server);

 and

                d.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN and/or its provision of

 content encoded at multiple bitrates, to adjust a data transfer rate at said one of said plurality of

 HSs for transferring data from said one of said plurality of helper servers to said one of said

 plurality of clients (such as by directing and/or controlling Limelight to provide alternate segments

 encoded at different data rates to the client to accommodate the current network conditions (e.g.,

 the client’s current bandwidth), such that providing the requested alternate segment results in an

 adjusted data rate).

        96.     As a further example, AMC has also directly infringed, and continues to directly

 infringe, one or more claims of the ’213 patent (including at least claim 16) under 35 U.S.C. §

 271(a), literally and/or under the doctrine of equivalents, at least by directing and/or controlling

 Akamai (through at least contracting with Akamai and customizing the Akamai CDN) to deliver

 the AMC ’213 services using the claimed methods of the ’213 patent. For example, AMC has

 infringed, and continues to directly infringe, claim 16 by using a method of reducing latency in a

 network having a content server which hosts SM objects (such as videos) which comprise a




                                                  23
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 24 of 48 PageID #: 24




 plurality of time-ordered segments (such as HLS or MPEG-DASH segments) for distribution over

 said network through a plurality of HSs (such as Akamai cache or edge servers) to a plurality of

 clients (such as users of the AMC ’213 Services). Further:

                a.      AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to receive a request for an SM object

 from one of said plurality of clients (such as a user of one of the AMC ʼ213 Services requesting to

 watch a hosted video) at one of said plurality of helper servers (such as by directing and/or

 controlling one of the Akamai cache or edge servers to receive such a request from a user of one

 of the AMC ʼ213 Services to watch a hosted video);

                b.      AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to allocate a buffer at one of said

 plurality of HSs to cache at least a portion of said requested SM object (such as by directing and/or

 controlling Akamai to allocate a local buffer to store portions of the stream as HLS or MPEG-

 DASH segments at the Akamai cache or edge servers);

                c.      AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to download said portion of said

 requested SM object to said requesting client, while concurrently retrieving a remaining portion of

 said requested SM object from one of another HS and said content server (such as by directing

 and/or controlling the Akamai cache or edge server to pre-fetch the next segment of video content

 by requesting the next HLS or MPEG-DASH segments in the stream from the datacenter cache,

 and/or by directing and/or controlling the Akamai cache or edge server to be capable of receiving

 a byte range request in order to download a segment of a requested video stream to a client while

 concurrently downloading the next segments from another server); and




                                                  24
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 25 of 48 PageID #: 25




                d.      AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN and/or its provision of content

 encoded at multiple bitrates, to adjust a data transfer rate at said one of said plurality of HSs for

 transferring data from said one of said plurality of helper servers to said one of said plurality of

 clients (such as by directing and/or controlling Akamai to provide alternate segments encoded at

 different data rates to the client to accommodate the current network conditions (e.g., the client’s

 current bandwidth), such that providing the requested alternate segment results in an adjusted data

 rate).

          97.   In addition or in the alternative, AMC has induced infringement, and continues to

 induce infringement, of one or more claims of the ’213 patent under 35 U.S.C. § 271(b), literally

 and/or under the doctrine of equivalents. AMC has actively, knowingly, and intentionally induced

 (and continues to induce) infringement of the ’213 patent by making, using, offering for sale,

 selling, supplying, maintaining, and/or supporting the AMC ʼ213 Services; by contracting with the

 CDNs and customizing the CDNs with the specific intent to cause the CDNs to perform the steps

 claimed in the ’213 patent to deliver video data, including the AMC ʼ213 Services, to AMC’s

 users, and with the knowledge that such actions infringe the ’213 patent.

          98.   For example, at least through repeated correspondence from Sound View, AMC

 knows that at least Limelight and Akamai perform the claimed methods of the ’213 patent to

 deliver the AMC ʼ213 Services, and that AMC induces the infringement of each of those CDNs.

 (See Exhibit F, incorporated herein by reference.) Moreover, AMC specifically intends that

 infringement, at least by continuing to contract with and utilize the Limelight and Akamai CDNs

 to offer the AMC ʼ213 Services; configuring the Limelight and Akamai CDNs to perform the

 claimed methods of the ’213 patent; and by encouraging and facilitating their infringement through




                                                  25
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 26 of 48 PageID #: 26




 the use of the AMC ʼ213 Services by AMC’s users and/or the creation and dissemination of

 documentation related to the AMC ʼ213 Services, including by, for example, encouraging and

 instructing its agents and contractors, such as Limelight and Akamai, to provide video to AMC’s

 users through the AMC ʼ213 Services, causing the performance of the claimed methods with the

 knowledge that such actions infringe the ’213 patent.

        99.     For example, AMC intends for and induces Limelight to infringe claim 16 to deliver

 the AMC ʼ213 Services by using a method of reducing latency in a network having a content server

 which hosts SM objects (such as videos) which comprise a plurality of time-ordered segments

 (such as HLS or MPEG-DASH segments) for distribution over said network through a plurality of

 HSs (such as Limelight cache or edge servers) to a plurality of clients (such as users of the AMC

 ʼ213 Services). AMC further intends for and induces Limelight to:

                a.      receive a request for an SM object from one of said plurality of clients (such

 as a user of one of the AMC ʼ213 Services requesting to watch a hosted video) at one of said

 plurality of helper servers (such as one of the Limelight cache or edge servers, with knowledge

 that Limelight’s cache or edge servers will receive such a request from a user of one of the AMC

 ʼ213 Services to watch a hosted video);

                b.      allocate a buffer at one of said plurality of HSs to cache at least a portion of

 said requested SM object (such as by inducing Limelight to allocate a local buffer to store portions

 of the stream as HLS or MPEG-DASH segments at the Limelight cache or edge servers, with

 knowledge that Limelight’s CDN will allocate such a buffer at one of the Limelight cache or edge

 servers to store portions of the stream as HLS or MPEG-DASH segments);

                c.      download said portion of said requested SM object to said requesting client,

 while concurrently retrieving a remaining portion of said requested SM object from one of another




                                                  26
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 27 of 48 PageID #: 27




 HS and said content server (such as the Limelight cache or edge server pre-fetching the next

 segment of video content by requesting the next HLS or MPEG-DASH segments in the stream

 from the datacenter cache, with knowledge that Limelight’s cache or edge servers will pre-fetch

 the next segment of video by requesting the next HLS or MPEG-DASH segment in the stream

 from the datacenter cache, and/or by directing and/or controlling the Limelight cache or edge

 server to be capable of receiving a byte range request in order to download a segment of a requested

 video stream to a client while concurrently downloading the next segments from another server);

 and

                d.      adjust a data transfer rate at said one of said plurality of HSs for transferring

 data from said one of said plurality of helper servers to said one of said plurality of clients (such

 as providing alternate segments encoded at different data rates to the client to accommodate the

 current network conditions (e.g., the client’s current bandwidth), and then providing the requested

 alternate segment resulting in an adjusted data rate, with knowledge that the Limelight CDN will

 provide alternate segments encoded at different data rates to the client).

        100.    As a further example, AMC intends for and induces Akamai to infringe claim 16 to

 deliver the ’213 AMC Services by using a method of reducing latency in a network having a

 content server which hosts SM objects (such as videos) which comprise a plurality of time-ordered

 segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

 plurality of HSs (such as Akamai cache or edge servers) to a plurality of clients (such as users of

 the AMC ʼ213 Services). AMC further intends for and induces Akamai to:

                a.      receive a request for an SM object from one of said plurality of clients (such

 as a user of one of the AMC ʼ213 Services requesting to watch a hosted video) at one of said

 plurality of helper servers (such as one of the Akamai cache or edge servers, with knowledge that




                                                  27
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 28 of 48 PageID #: 28




 Akamai’s cache or edge servers will receive such a request from a user of one of the AMC ʼ213

 Services to watch a hosted video);

                b.      allocate a buffer at one of said plurality of HSs to cache at least a portion of

 said requested SM object (such as by inducing Akamai to allocate a local buffer to store portions

 of the stream as HLS or MPEG-DASH segments at the Akamai cache or edge servers, with

 knowledge that Akamai’s CDN will allocate such a buffer at one of the Akamai cache or edge

 servers to store portions of the stream as HLS or MPEG-DASH segments);

                c.      download said portion of said requested SM object to said requesting client,

 while concurrently retrieving a remaining portion of said requested SM object from one of another

 HS and said content server (such as the Akamai cache or edge server pre-fetching the next segment

 of video content by requesting the next HLS or MPEG-DASH segments in the stream from the

 datacenter cache, with knowledge that Akamai’s cache or edge servers will pre-fetch the next

 segment of video by requesting the next HLS or MPEG-DASH segment in the stream from the

 datacenter cache, and/or by directing and/or controlling the Akamai cache or edge server to be

 capable of receiving a byte range request in order to download a segment of a requested video

 stream to a client while concurrently downloading the next segments from another server); and

                d.      adjust a data transfer rate at said one of said plurality of HSs for transferring

 data from said one of said plurality of helper servers to said one of said plurality of clients (such

 as providing alternate segments encoded at different data rates to the client to accommodate the

 current network conditions (e.g., the client’s current bandwidth), and then providing the requested

 alternate segment resulting in an adjusted data rate, with knowledge that the Akamai CDN will

 provide alternate segments encoded at different data rates to the client).

        101.    Sound View has been and continues to be damaged by AMC’s infringement of the




                                                  28
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 29 of 48 PageID #: 29




 ’213 patent and is entitled to recover from AMC the damages sustained by Sound View as a result

 of AMC’s wrongful acts in an amount adequate to compensate Sound View for AMC’s

 infringement subject to proof at trial.

           102.   In committing these acts of infringement, AMC committed egregious misconduct

 including, for example, acting despite knowing that its actions constituted infringement of a valid

 patent, or recklessly disregarding the fact that its actions constituted an unjustifiably high risk of

 infringement of a valid and enforceable patent.

           103.   AMC’s infringement of the ’213 patent was and is deliberate and willful, entitling

 Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs incurred

 in prosecuting this action under 35 U.S.C. § 285.

                                     COUNT THREE
                            INFRINGEMENT OF THE ’796 PATENT

           104.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           105.   The ’796 patent is valid and enforceable.

           106.   On September 27, 2017, Sound View informed AMC that its systems and

 applications infringe the ’796 patent. However, AMC has not stopped infringing.

           107.   AMC provides and has provided live streaming services, including at least AMC

 Network’s amc.com/livestream and the AMC App, IFC TV’s ifc.com/livestream, SundanceTV’s

 sundancetv.com/livestream, and WE tv’s wetv.com/livestream (the “AMC ’796 Services”), to

 allow users to watch live streaming video.

           108.   The CDNs each support AMC’s delivery of video content to users using MPEG-

 DASH and/or HLS. Moreover, each of the CDNs openly advertises and promotes the use of those

 protocols to deliver video content to users. Knowing that each of the CDNs supports the delivery



                                                   29
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 30 of 48 PageID #: 30




 of video content using MPEG-DASH and/or HLS, and directing or controlling such support, AMC

 delivers the AMC ʼ796 Services to its users using at least the Limelight and Akamai CDNs by

 transcoding videos into MPEG-DASH and/or HLS segments.

        109.    AMC contracts or has contracted with each of the CDNs, so that when at least

 certain AMC users request the AMC ʼ796 Services video stream, the request is routed to one of

 the edge servers of the CDN, which receives the request. On information and belief, AMC can

 and has configured and/or customized aspects of the operation of each of the CDNs in delivering

 content to its users. For example, AMC can customize the operation of the Limelight CDN through

 configuration tools, such as the Limelight Orchestrate Platform. As a further example, AMC can

 customize the operation of the Akamai CDN through configuration tools, such as Akamai’s Luna

 Control Center.

        110.    For example, at least through contracting with Limelight and configuring and/or

 customizing aspects of the operation of the Limelight CDN, AMC has knowledge of the operations

 of the Limelight CDN and the steps the Limelight systems will perform in order to deliver content

 to AMC’s users. AMC thus knowingly causes and specifically intends for Limelight to perform

 those steps, or directs and controls Limelight’s performance of these steps by means of at least its

 contractual relationship with Limelight and by configuring and customizing Limelight’s CDN.

        111.    For example, AMC contracts with Limelight knowing that when at least certain

 AMC users request the AMC ʼ796 Services live stream, the request is routed to a Limelight edge

 server, which receives the request, and that the Limelight edge server allocates a local buffer to

 store portions of the stream. AMC contracts with Limelight also knowing that when a second user

 requests the same video stream, the Limelight edge server will provide the stream from the same

 local buffer, because Limelight’s edge servers serve the second request from the same local buffer




                                                 30
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 31 of 48 PageID #: 31




 because doing so saves space and bandwidth. AMC’s contract with Limelight thus implicitly or

 explicitly directs and controls Limelight to serve a second request for the same stream from the

 same local buffer. Because the Limelight edge server already has the requested stream in a local

 buffer, it takes less time to send it to the second user.

         112.    As a further example, at least through contracting with Akamai and configuring

 and/or customizing aspects of the operation of the Akamai CDN, AMC has knowledge of the

 operations of the Akamai CDN and the steps the Akamai systems will perform in order to deliver

 content to AMC’s users. AMC thus knowingly causes and specifically intends for Akamai to

 perform those steps, or directs and controls Akamai’s performance of those steps by means of at

 least its contractual relationship with Akamai and by configuring and customizing Akamai’s CDN.

         113.    For instance, AMC contracts or has contracted with Akamai knowing that when at

 least certain AMC users request the AMC ʼ796 Services live stream, the request is routed to an

 Akamai edge server, which receives the request, and that the Akamai edge server allocates a local

 buffer to store portions of the stream. AMC contracts with Akamai also knowing that when a

 second user requests the same video stream, the Akamai edge server will provide the stream from

 the same local buffer, because Akamai’s edge servers serve the second request from the same local

 buffer because doing so saves space and bandwidth. AMC’s contract with Akamai thus implicitly

 or explicitly directs and control Akamai to serve a second request for the same stream from the

 same local buffer. Because the Akamai edge server already has the requested stream in a local

 buffer, it takes less time to send it to the second user.

         114.    AMC directly infringes one or more claims of the ’796 patent (including at least

 claim 27) under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, at least by

 directing and/or controlling at least the performance of the claimed steps by the CDNs to infringe




                                                    31
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 32 of 48 PageID #: 32




 the ʼ796 patent to deliver the AMC ʼ796 Services.

         115.     For example, AMC has directly infringed, and continues to directly infringe, claim

 27 of the ’796 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents,

 at least by directing and/or controlling Limelight (through at least contracting with Limelight and

 customizing the Limelight CDN) to infringe claim 27 to deliver the AMC ’796 Services by using,

 in a network having a content server (such as a web content server) which hosts a plurality of live

 SM broadcast objects (such as live video) for distribution over said network through a plurality of

 HSs (such as Limelight’s edge servers) to a plurality of clients (such as AMC’s users), a method

 of reducing start-up latency associated with distributing said plurality of live SM broadcast objects

 from said content server and said plurality of HSs to said plurality of clients. Further:

                  a.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to receive a first request

 for one of said plurality of live SM broadcast objects at one of said plurality of HSs (such as by

 directing and/or controlling Limelight to receive a first request from a AMC user to watch a live

 video at one of Limelight’s edge servers);

                  b.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to service said first

 request from a non pre-configured playout history (“PH”) buffer (such as by directing and/or

 controlling Limelight to contact a content server, retrieve and cache the requested MPEG-DASH

 or HLS segments at the Limelight edge server in a local buffer, and deliver the requested content

 to the client) at a first data rate;

                  c.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to receive a second




                                                  32
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 33 of 48 PageID #: 33




 request for said one of said plurality of live SM broadcast objects at said one of said plurality of

 HSs (such as by directing and/or controlling Limelight to receive a second request for the same

 MPEG-DASH or HLS segments at the Limelight edge server); and

                 d.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to partially service said

 second request from said non pre-configured PH buffer (such as by directing and/or controlling

 Limelight to deliver the requested MPEG-DASH or HLS segments to the client from the same

 local buffer on the Limelight edge server) at a second data rate, wherein said second data rate is

 higher than said first data rate.

         116.    As a further example, AMC has directly infringed, and continues to directly

 infringe, claim 27 of the ’796 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine

 of equivalents, at least by directing and/or controlling Akamai (through at least contracting with

 Akamai and customizing the Akamai CDN) to infringe claim 27 to deliver the AMC ’796 Services

 by using, in a network having a content server (such as a web content server) which hosts a

 plurality of live SM broadcast objects (such as live video) for distribution over said network

 through a plurality of HSs (such as Akamai’s edge servers) to a plurality of clients (such as AMC’s

 users), a method of reducing start-up latency associated with distributing said plurality of live SM

 broadcast objects from said content server and said plurality of HSs to said plurality of clients.

 Further:

                 a.      AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to receive a first request for one of

 said plurality of live SM broadcast objects at one of said plurality of HSs (such as by directing




                                                 33
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 34 of 48 PageID #: 34




 and/or controlling Akamai to receive a first request from a AMC user to watch a live video at one

 of Akamai’s edge servers);

                    b.     AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to service said first request from a

 non pre-configured playout history (“PH”) buffer (such as by directing and/or controlling Akamai

 to contact a content server, retrieve and cache the requested MPEG-DASH or HLS segments at

 the Akamai edge server in a local buffer, and deliver the requested content to the client) at a first

 data rate;

                    c.     AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to receive a second request for said

 one of said plurality of live SM broadcast objects at said one of said plurality of HSs (such as by

 directing and/or controlling Akamai to receive a second request for the same MPEG-DASH or

 HLS segments at the Akamai edge server); and

                    d.     AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to partially service said second

 request from said non pre-configured PH buffer (such as by directing and/or controlling Akamai

 to deliver the requested MPEG-DASH or HLS segments to the client from the same local buffer

 on the Akamai edge server) at a second data rate, wherein said second data rate is higher than said

 first data rate.

         117.       In addition or in the alternative, AMC has induced infringement, and continues to

 induce infringement, of one or more claims of the ’796 patent under 35 U.S.C. § 271(b), literally

 and/or under the doctrine of equivalents. AMC has actively, knowingly, and intentionally induced

 (and continues to induce) infringement of the ’796 patent by making, using, offering for sale,




                                                   34
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 35 of 48 PageID #: 35




 selling, supplying, maintaining, and/or supporting the AMC ʼ796 Services; by contracting with the

 CDNs and customizing the CDNs with the specific intent to cause the CDNs to perform the steps

 claimed in the ’796 patent to deliver video data, including the AMC ʼ796 Services, to AMC’s

 users, and with the knowledge that such actions infringe the ’796 patent.

        118.    For example, at least through repeated correspondence from Sound View, AMC

 knows that at least Limelight and Akamai perform the claimed methods of the ’796 patent, and

 that AMC induces the infringement of each of those CDNs. (See Exhibit F, incorporated herein

 by reference.) Moreover, AMC specifically intends that infringement, at least by continuing to

 contract with and utilize the Limelight and Akamai CDNs to offer the AMC ʼ796 Services;

 configuring or customizing the Limelight and Akamai CDNs to perform the claimed methods of

 the ’796 patent; and by encouraging and facilitating their infringement through the use of the AMC

 ʼ796 Services by AMC’s users and/or the creation and dissemination of documentation related to

 the AMC ʼ796 Services, including by, for example, encouraging and instructing its agents and

 contractors, such as Limelight and Akamai, to provide video to AMC’s users through the AMC

 ʼ796 Services, causing the performance of the claimed methods with the knowledge that such

 actions infringe the ’796 patent.

        119.    For example, AMC intends for and induces Limelight to infringe claim 27 to deliver

 the AMC ʼ796 Services by using, in a network having a content server (such as a web content

 server) which hosts a plurality of live SM broadcast objects (such as live video) for distribution

 over said network through a plurality of HSs (such as Limelight’s edge servers) to a plurality of

 clients (such as AMC’s users), a method of reducing start-up latency associated with distributing

 said plurality of live SM broadcast objects from said content server and said plurality of HSs to

 said plurality of clients, said method comprising:




                                                 35
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 36 of 48 PageID #: 36




                  a.     receiving a first request for one of said plurality of live SM broadcast objects

 (such as an AMC user requesting to watch a live video) at one of said plurality of HSs (such as the

 Limelight edge servers);

                  b.     servicing said first request from a non pre-configured PH buffer (such as by

 contacting a content server, retrieving and caching the requested MPEG-DASH or HLS segments

 at the Limelight edge server in a local buffer, and delivering the requested content to the client) at

 a first data rate;

                  c.     receiving a second request for said one of said plurality of live SM broadcast

 objects at said one of said plurality of HSs (such as receiving a second request for the same MPEG-

 DASH or HLS segments at the Limelight edge server); and

                  d.     partially servicing said second request from said non pre-configured PH

 buffer (such as by delivering the requested MPEG-DASH or HLS segments to the client from the

 same local buffer on the Limelight edge server) at a second data rate, wherein said second data

 rate is higher than said first data rate.

         120.     As a further example, AMC intends for and induces Akamai to infringe claim 27 to

 deliver the AMC ’796 Services by using, in a network having a content server (such as a web

 content server) which hosts a plurality of live SM broadcast objects (such as live video) for

 distribution over said network through a plurality of HSs (such as Akamai’s edge servers) to a

 plurality of clients (such as AMC’s users), a method of reducing start-up latency associated with

 distributing said plurality of live SM broadcast objects from said content server and said plurality

 of HSs to said plurality of clients, said method comprising:




                                                   36
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 37 of 48 PageID #: 37




                    a.     receiving a first request for one of said plurality of live SM broadcast objects

 (such as an AMC user requesting to watch a live video) at one of said plurality of HSs (such as the

 Akamai edge servers);

                    b.     servicing said first request from a non pre-configured PH buffer (such as by

 contacting a content server, retrieving and caching the requested MPEG-DASH or HLS segments

 at the Akamai edge server in a local buffer, and delivering the requested content to the client) at a

 first data rate;

                    c.     receiving a second request for said one of said plurality of live SM broadcast

 objects at said one of said plurality of HSs (such as receiving a second request for the same MPEG-

 DASH or HLS segments at the Akamai edge server); and

                    d.     partially servicing said second request from said non pre-configured PH

 buffer (such as by delivering the requested MPEG-DASH or HLS segments to the client from the

 same local buffer on the Akamai edge server) at a second data rate, wherein said second data rate

 is higher than said first data rate.

         121.       Sound View has been and continues to be damaged by AMC’s infringement of the

 ’796 patent and is entitled to recover from AMC the damages sustained by Sound View as a result

 of AMC’s wrongful acts in an amount adequate to compensate Sound View for AMC’s

 infringement subject to proof at trial.

         122.       In committing these acts of infringement, AMC committed egregious misconduct

 including, for example, acting despite knowing that its actions constituted infringement of a valid

 patent, or recklessly disregarding the fact that its actions constituted an unjustifiably high risk of

 infringement of a valid and enforceable patent.

         123.       AMC’s infringement of the ’796 patent was and is deliberate and willful, entitling




                                                     37
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 38 of 48 PageID #: 38




 Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs incurred

 in prosecuting this action under 35 U.S.C. § 285.

                                     COUNT FOUR
                            INFRINGEMENT OF THE ’074 PATENT

           124.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           125.   The ’074 patent is valid and enforceable.

           126.   On September 27, 2017, Sound View informed AMC that its systems and

 applications infringe the ’074 patent. However, AMC has not stopped infringing.

           127.   The CDNs each support AMC’s delivery of video content, including at least on

 AMC Network’s amc.com, amc.com/livestream, and the AMC App, IFC TV’s ifc.com,

 SundanceTV’s sundancetv.com, WE tv’s wetv.com, IFC Film’s ifcfilms.com, Digital Store’s

 Sundance Now, and Shudder’s Shudder (the “AMC ’074 Services”), to users using MPEG-DASH

 and/or HLS. Moreover, each of the CDNs openly advertises and promotes the use of those

 protocols to deliver video content to users. Knowing that each of the CDNs supports the delivery

 of video content using MPEG-DASH and/or HLS, and directing and controlling such support,

 AMC delivers video streams to its users, including the AMC ’074 Services, using at least the

 Limelight and Akamai CDNs.

           128.   AMC contracts or has contracted with each of the CDNs, so that when at least

 certain AMC end users request a stream, the CDN’s edge server handling the request downloads

 portions of that stream (segments or chunks). On information and belief, AMC can and has

 configured and/or customized aspects of the operation of each of the CDNs in delivering content

 to its users. For example, AMC can customize the operation of the Limelight CDN through

 configuration tools, such as the Limelight Orchestrate Platform. As a further example, AMC can



                                                  38
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 39 of 48 PageID #: 39




 customize the operation of the Akamai CDN through configuration tools, such as Akamai’s Luna

 Control Center.

        129.    At least through contracting with Limelight and configuring and/or customizing

 aspects of the operation of the Limelight CDN, AMC has knowledge of the operations of the

 Limelight CDN and the steps the Limelight systems will perform in order to deliver content to

 AMC’s users. AMC thus knowingly causes and specifically intends for Limelight to perform those

 steps, or directs and controls Limelight’s performance of these steps by means of its contractual

 relationship with Limelight and by configuring and customizing Limelight’s CDN.

        130.    For example, AMC contracts with Limelight knowing that when at least certain

 AMC end users request a stream, Limelight’s edge server handling the request downloads portions

 of that stream (segments or chunks), and that the Limelight edge server then attempts to store

 portions of the stream. AMC knows and intends for the Limelight edge server to store data in the

 buffer in order so that its end users can receive content with a lower latency.

        131.    The Limelight edge server utilizes caching algorithms to determine if there is

 sufficient disk space to store the requested portions. AMC intends for and induces Limelight to

 determine if there is sufficient disk space because the Limelight edge server will not be able to

 store portions of a stream if there is insufficient space, resulting in service interruption to AMC’s

 end users.

        132.    Limelight advertises that if there is insufficient disk space at a Limelight edge

 server, the Limelight edge server will delete the least recently used chunks of various streams

 stored on the server rather than delete all of any one stream’s content. Limelight’s edge servers

 delete the least recently used chunks of various streams in order to conserve bandwidth. AMC’s

 contract with Limelight thus explicitly or implicitly directs and/or controls Limelight to delete the




                                                  39
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 40 of 48 PageID #: 40




 least recently used chunks. AMC intends for and induces Limelight to delete the least recently

 used chunks of various streams in order to, among other things, more efficiently utilize disk space

 on the Limelight edge server, reducing AMC’s costs.

          133.   As a further example, at least through contracting with Akamai and configuring

 and/or customizing aspects of the operation of the Akamai CDN, AMC has knowledge of the

 operations of the Akamai CDN and the steps the Akamai systems will perform in order to deliver

 content to AMC’s users. AMC thus knowingly causes and specifically intends for Akamai to

 perform those steps, or directs and controls Akamai’s performance of those steps by means of its

 contractual relationship with Akamai and by configuring and customizing Akamai’s CDN.

          134.   For instance, AMC contracts with Akamai so that when at least certain AMC end

 users request a stream, the Akamai edge server handling the request downloads portions of that

 stream (segments or chunks). The Akamai edge server then attempts to store portions of the

 stream. AMC intends for the Akamai edge server to store data in the buffer in order so that its end

 users can receive content with a lower latency.

          135.   The Akamai edge server utilizes caching algorithms to determine if there is

 sufficient disk space to store the requested portions. AMC intends for and induces Akamai to

 determine if there is sufficient disk space because the Akamai edge server will not be able to store

 portions of a stream if there is insufficient space, resulting in service interruption to AMC’s end

 users.

          136.   Akamai advertises that if there is insufficient disk space at an Akamai edge server,

 the Akamai edge server will delete the least recently used chunks of various streams stored on the

 server rather than delete all of any one stream’s content. Akamai’s edge servers delete the least

 recently used chunks of various streams in order to conserve bandwidth. AMC’s contract with




                                                   40
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 41 of 48 PageID #: 41




 Akamai thus explicitly or implicitly directs and/or controls Akamai to delete the least recently used

 chunks. AMC intends for and induces Akamai to delete the least recently used chunks of various

 streams in order to, among other things, more efficiently utilize disk space on the Akamai edge

 server, reducing AMC’s costs.

        137.    AMC directly infringes one or more claims of the ’074 patent (including at least

 claim 9) under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, at least by

 directing and/or controlling at least the performance of the claimed steps by Limelight and Akamai

 to infringe the ʼ074 patent to deliver the AMC ’074 Services.

        138.    For example, AMC has directly infringed, and continues to directly infringe, one

 or more claims of the ’074 patent (including at least claim 9) under 35 U.S.C. § 271(a), literally

 and/or under the doctrine of equivalents, at least by directing and/or controlling Limelight (through

 at least contracting with Limelight and configuring the Limelight CDN) to infringe claim 9 to

 deliver the AMC ’074 Services by using a method for managing storage of a streaming media

 (SM) object (such as videos) in a network having a content server which hosts SM objects for

 distribution over said network through a plurality of servers (such as Limelight’s CDN with a

 plurality of edge servers) to a plurality of clients (such as AMC’s users). Further:

                a.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to receive said SM

 object (such as by directing and/or controlling Limelight to receive the requested portion of a video

 at a Limelight edge server);

                b.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to determine whether

 there is a disk space available on one of said plurality of servers (such as by directing and/or




                                                  41
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 42 of 48 PageID #: 42




 controlling Limelight to use a caching algorithm to determine whether sufficient disk space is

 available on a storage device on the Limelight edge server);

                c.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to store said SM object

 at said at least one HS if it is determined that there is sufficient disk space available (such as by

 directing and/or controlling Limelight to store the requested portion of the video on the Limelight

 edge server if it is determined that there is sufficient disk space available); and

                d.      AMC directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to, if it is determined

 that there is insufficient disk space available to store the received SM object, for each of a plurality

 of SM objects stored in said disk space, delete only a portion of said SM object (such as by

 directing and/or controlling Limelight to use a caching algorithm to delete the least recently used

 portion of a multimedia object from a storage device on the Limelight edge server), whereby the

 deletion of said portions of said SM objects results in sufficient disk space being available for

 storage of the received SM object.

        139.    As a further example, AMC has directly infringed, and continues to directly

 infringe, one or more claims of the ’074 patent (including at least claim 9) under 35 U.S.C. §

 271(a), literally and/or under the doctrine of equivalents, at least by directing and/or controlling

 Akamai (through at least contracting with Akamai and configuring the Akamai CDN) to infringe

 claim 9 to deliver the AMC ’074 Services by using a method for managing storage of a streaming

 media (SM) object (such as videos) in a network having a content server which hosts SM objects

 for distribution over said network through a plurality of servers (such as Akamai’s CDN with a

 plurality of edge servers) to a plurality of clients (such as AMC’s users). Further:




                                                   42
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 43 of 48 PageID #: 43




                 a.      AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to receive said SM object (such as

 by directing and/or controlling Akamai to receive the requested portion of a video at a Akamai

 edge server);

                 b.      AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to determine whether there is a disk

 space available on one of said plurality of servers (such as by directing and/or controlling

 Limelight to use a caching algorithm to determine whether sufficient disk space is available on a

 storage device on the Limelight edge server);

                 c.      AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to store said SM object at said at

 least one HS if it is determined that there is sufficient disk space available (such as by directing

 and/or controlling Akamai to store the requested portion of the video on the Akamai edge server

 if it is determined that there is sufficient disk space available); and

                 d.      AMC directs and/or controls Akamai, at least via its contract with Akamai

 and/or its configuration and customization of Akamai’s CDN, to, if it is determined that there is

 insufficient disk space available to store the received SM object, for each of a plurality of SM

 objects stored in said disk space, delete only a portion of said SM object (such as by directing

 and/or controlling Akamai to use a caching algorithm to delete the least recently used portion of a

 multimedia object from a storage device on the Akamai edge server), whereby the deletion of said

 portions of said SM objects results in sufficient disk space being available for storage of the

 received SM object.

         140.    In addition or in the alternative, AMC has induced infringement, and continues to




                                                   43
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 44 of 48 PageID #: 44




 induce infringement, of one or more claims of the ’074 patent under 35 U.S.C. § 271(b), literally

 and/or under the doctrine of equivalents. AMC has actively, knowingly, and intentionally induced

 (and continues to induce) infringement of the ’074 patent by making, using, offering for sale,

 selling, supplying, maintaining, and/or supporting the AMC ’074 Services; by contracting with the

 CDNs and configuring the CDNs with the specific intent to cause the CDNs to perform the steps

 claimed in the ’074 patent to deliver the AMC ’074 Services to AMC’s users, and with the

 knowledge that such actions infringe the ’074 patent.

        141.    For example, at least through repeated correspondence from Sound View, AMC

 knows that at least Limelight and Akamai perform the claimed methods of the ’074 patent, and

 that AMC induces the infringement of that CDN.           (See Exhibit F, incorporated herein by

 reference.) Moreover, AMC specifically intends that infringement, at least by continuing to

 contract with and utilize the Limelight CDN, as well as the Akamai CDN, to offer the AMC ’074

 Services; configuring or customizing the Limelight and Akamai CDNs to perform the claimed

 methods of the ’074 patent; and by encouraging and facilitating their infringement through the use

 of the AMC ’074 Services by AMC’s users and/or the creation and dissemination of

 documentation related to the AMC ’074 Services, including by, for example, encouraging and

 instructing its agents and contractors, such as Limelight and Akamai, to provide video to AMC’s

 users through the AMC ’074 Services, causing the performance of the claimed methods with the

 knowledge that such actions infringe the ’074 patent.

        142.    For example, AMC intends for and induces Limelight to infringe claim 9 of the

 ’074 patent to deliver the AMC ’074 Services by using a method for managing storage of a SM

 object (such as videos) in a network having a content server which hosts SM objects for distribution

 over said network through a plurality of servers (such as Limelight’s CDN with a plurality of edge




                                                 44
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 45 of 48 PageID #: 45




 servers) to a plurality of clients (such as AMC’s users), said method comprising:

                a.      receiving said SM object (such as the Limelight edge server retrieving the

 requested portion of a video);

                b.      determining whether there is a disk space available on one of said plurality

 of servers (such as by using a caching algorithm to determine whether sufficient disk space is

 available on a storage device on the Limelight edge server);

                c.      storing said SM object at said at least one HS if it is determined that there

 is sufficient disk space available (such as by storing the requested portion of the video on the

 Limelight edge server if it is determined that there is sufficient disk space available); and

                d.      if it is determined that there is insufficient disk space available to store the

 received SM object, for each of a plurality of SM objects stored in said disk space, deleting only a

 portion of said SM object (such as by using a caching algorithm to delete the least recently used

 portion of a multimedia object from a storage device on the Limelight edge server), whereby the

 deletion of said portions of said SM objects results in sufficient disk space being available for

 storage of the received SM object.

        143.    As a further example, AMC intends for and induces Akamai to infringe claim 9 of

 the ’074 patent to deliver the AMC ’074 Services by using a method for managing storage of a

 SM object (such as videos) in a network having a content server which hosts SM objects for

 distribution over said network through a plurality of servers (such as Akamai’s CDN with a

 plurality of edge servers) to a plurality of clients (such as AMC’s users), said method comprising:

                a.      receiving said SM object (such as the Akamai edge server retrieving the

 requested portion of a video);

                b.      determining whether there is a disk space available on one of said plurality




                                                  45
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 46 of 48 PageID #: 46




 of servers (such as by using a caching algorithm to determine whether sufficient disk space is

 available on a storage device on the Akamai edge server);

                c.      storing said SM object at said at least one HS if it is determined that there

 is sufficient disk space available (such as by storing the requested portion of the video on the

 Akamai edge server if it is determined that there is sufficient disk space available); and

                d.      if it is determined that there is insufficient disk space available to store the

 received SM object, for each of a plurality of SM objects stored in said disk space, deleting only a

 portion of said SM object (such as by using a caching algorithm to delete the least recently used

 portion of a multimedia object from a storage device on the Akamai edge server), whereby the

 deletion of said portions of said SM objects results in sufficient disk space being available for

 storage of the received SM object.

        144.    Sound View has been and continues to be damaged by AMC’s infringement of the

 ’074 patent and is entitled to recover from AMC the damages sustained by Sound View as a result

 of AMC’s wrongful acts in an amount adequate to compensate Sound View for AMC’s

 infringement subject to proof at trial.

        145.    In committing these acts of infringement, AMC committed egregious misconduct

 including, for example, acting despite knowing that its actions constituted infringement of a valid

 patent, or recklessly disregarding the fact that its actions constituted an unjustifiably high risk of

 infringement of a valid and enforceable patent.

        146.    AMC’s infringement of the ’074 patent was and is deliberate and willful, entitling

 Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs incurred

 in prosecuting this action under 35 U.S.C. § 285.




                                                   46
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 47 of 48 PageID #: 47




                                     RELIEF REQUESTED

        Wherefore, Sound View respectfully requests that this Court enter judgment against AMC

 as follows:

        a)      that AMC has infringed each of the Patents-in-Suit;

        b)      that AMC’s infringement of the ʼ213, ʼ796, and ʼ074 patents is and has been willful;

        c)      that Sound View be awarded damages in accordance with 35 U.S.C. § 284,

 including treble damages and, if necessary to adequately compensate Sound View for AMC’s

 infringement, an accounting;

        d)      that this case is exceptional under 35 U.S.C. § 285;

        e)      that Sound View be awarded the attorney’s fees, costs, and expenses that it incurs

 in prosecuting this action; and

        f)      that Sound View be awarded further relief at law or in equity as the Court deems

 just and proper.

                                   DEMAND FOR JURY TRIAL

        Sound View demands a trial by jury on all claims and issues so triable.




                                                 47
Case 1:19-cv-00145-CFC-CJB Document 1 Filed 01/25/19 Page 48 of 48 PageID #: 48




  Dated: January 25, 2019           By:    /s/ John C. Phillips, Jr. _______________
                                           John C. Phillips, Jr. (No. 110)
                                           Megan C. Haney (No. 5016)
                                           PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                           HALL, P.A.
                                           1200 North Broom Street
                                           Wilmington, Delaware 19806-4204
                                           Telephone: (302) 655-4200
                                           Facsimile: (302) 655-4210
                                           jcp@pgmhlaw.com
                                           mch@pgmhlaw.com

                                           Of Counsel:

                                           DESMARAIS LLP
                                           Alan S. Kellman
                                           Richard M. Cowell
                                           Edward Geist
                                           Carson Olsheski
                                           230 Park Avenue
                                           New York, NY 10169
                                           Tel: (212) 351-3400
                                           Fax: (212) 351-3401
                                           akellman@desmaraisllp.com
                                           rcowell@desmaraisllp.com
                                           egeist@desmaraisllp.com
                                           colsheski@desmaraisllp.com

                                           Attorneys for Plaintiff Sound View Innovations
                                           LLC




                                      48
